Case 4:21-cv-00327-JFH-SH Document 5 Filed in USDC ND/OK on 08/11/21 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF OKLAHOMA

 DAMION M. ROBINSON,                            )
                                                )
                      Petitioner,               )
                                                )
 vs.                                            )        CIV-21-230-RAW-KEW
                                                )
 SCOTT CROW, Warden,                            )
                                                )
                      Respondent.               )


                                    OPINION AND ORDER
        Now before the court is Petitioner’s application for a writ of habeas corpus pursuant
 to 28 U.S.C. § 2254. It has come to the court’s attention that Petitioner was convicted in
 Tulsa County, Oklahoma, which is located within the territorial jurisdiction of the
 Nortrhern District of Oklahoma. Therefore, in the furtherance of justice, this matter may
 be more properly addressed in that district.
        Accordingly, pursuant to 28 U.S.C. § 2241(d), Petitioner’s application for a writ of
 habeas corpus is hereby transferred to the Northern District of Oklahoma for all further
 proceedings.
        IT IS SO ORDERED this 11th day of August, 2021.



                                                    _________________________________
                                                    RONALD A. WHITE
                                                    UNITED STATES DISTRICT JUDGE
